DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on July 13th, 2021.
Claims 1 - 19 are pending in current application.
Claims 1 and 12 are amended.
Claim 5 and 10 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “first geometry values of workpiece”, “a second correction value” and “a next work piece”, “calculation processor/memory unit”, “control processor/memory unit” as the applicant emphasized claim subject matter ought to be shown on the drawing ascertain the claim subject matter. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also further noted dependent claims based upon the rejected claims are also rejected based upon the dependency.

	Regarding claims 1 and 12, applicant recited claim limitation regarding, “a first special positions” and “a second special position” does not distinctly set forth regards what exactly the “first special positions”	 and “second special position” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 3 and 5 - 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over IIDA (US Pat Pub No. 2014/0088762) in view of Ban et al (US Pat Pub 2008/0300723).

Regarding claim 1, Iida shows a method for the computer-aided control of an end element of a machine tool (See at least figure 4 for the process flow chart including each step description; See also figure 1A for workpiece 22 to be manipulated by robot machine tool): 
detecting multiple optical markers in a work environment of the machine tool by an optical measuring system (See at least figure 8 for each mark 29 that is used and image captured by the camera 18 on Para 0102);  
ascertaining a first relative pose between the end element and a workpiece on the basis of the multiple detected optical markers (See at least Para 0022 for relative position of the mark and workpiece to be calculated with respect to the predetermined position); 
ascertaining a first correction value on the basis of a comparison of the first relative pose with a reference pose (See at least figure 13A for difference 139d as the correction value in steady state after vibration with robot relative pose after 
controlling the end element for working on the workpiece taking into consideration the first correction value (See at least figure 13B and 13C for steady state error correction reaching target location on Para 0217 - 0219);
the optical measuring system is used to capture first geometry values of the workpiece after conclusion of the working on the workpiece by the machine tool las coordinates representing the shape of work 22 also on figure 6A; See also Para 0110 for a memory area for storing work attribute data 43 that is information on the shape and the dimensions of the work 22 after conclusion of the working);
a second correction value is calculated based on the first geometric values and predetermined geometric values (See at least Para 0130 for work position calculation unit calculates relative positions of hand 16 and work 22 as also shown on figure 6A), 
the second correction value is taken into account when determining the first correction value for a next work piece (See at least Para 0130 for control device repeatedly performs photographing as determining the first correction value for next work piece also on Para 0212 for next operation IC workpiece test); 

Ban et al further shows ascertaining a first relative pose between the end element and a workpiece on the basis of the multiple optical markers (See at least Page 5 for reference optical markers 102 – 104 used by camera 3 on Para 0053 and fitted on end element/work tool 1d for determine relative position in relative coordinate with reference object R as workpiece); 
 taking into account the first spatial positions and the second spatial position (See at least Para 0066 for measures of two measurement markers for first and second spatial position being used), 
the first relative pose denotes a combination of the position and orientation of the end element in space (See at least Para 0071 and 0072 for Matrix [W1]/[W2] express shifting deviation in position and orientation based under position shifting on Para 0069 in cartesian coordinate space).
	It would have been obvious for one of ordinary skill in the art, to provide a relative pose as taught by Ban et al, at the time of invention, for the work piece position calibrate, in order to provide accurate relative position, in all cartesian coordinate, in the event of one coordinate/tag information captured but missing 

Regarding claim 12, Iida shows a control apparatus for the computer-aided control of the end element of a machine tool (See at least figure 1 for robot apparatus 76 with control device 79) having: 
an optical measuring system for detecting multiple optical markers in a work environment of the machine tool (See at least figure 9A for image device 31 and image device 18 with reference coordinate capturing position mark images 71/marks 29 also on figure 8 and 9B);  
a first calculation processor for ascertaining a first relative pose between the end element and a workpiece on the basis of the multiple detected optical markers (See at least figure 2 for Iida disclosed a specific computer structural diagram with processor/memory layout compare to applicant’s figures 1 and 4; See at least Para 0163 for imaging calculating unit with figure 13A for difference 139d as the correction value in steady state after vibration with robot relative pose after movement and reference coordinate); ascertaining a first correction value on the basis of a comparison of the first relative pose with a reference pose (See at least figure 13A for difference 139d as the correction value in steady state after 
a first control processor for controlling the end element for working on the workpiece taking into consideration the first correction value (See at least figure 2 for Iida disclosed a specific computer structural diagram with processor/memory layout compare to applicant’s figures 1 and 4; See at least figure 13B and 13C for steady state error correction reaching target location on Para 0217 - 0219);
the optical measuring system is used to capture first geometry values of the workpiece after conclusion of the working on the workpiece by the machine tool (See at least Para 0109 for coordinates representing the shape of work 22 also on figure 6A using image device 18; also on Para 0110 for a memory area for storing work attribute data 43 that is information on the shape and the dimensions of the work 22 after conclusion of the working);
a second correction value is calculated based on the first geometric values and predetermined geometric values (See at least Para 0130 for work position calculation unit calculates relative positions of hand 16 and work 22 as also shown on figure 6A implemented by the coordinate representing the shape of work 22 on Para 0109 by global reference coordinate for camera 31 and local coordinate using image device 18 for work 22), 

ascertaining second spatial positions for the end element (See at least figure 9A for camera 18 coupled with robotic device also on Para 0109 to determine the coordinate information for the shape of the work/end element 22);  
Ban et al further shows ascertaining a first relative pose between the end element and a workpiece on the basis of the multiple optical markers (See at least Page 5 for reference optical markers 102 – 104 used by camera 3 on Para 0053 and fitted on end element/work tool 1d for determine relative position in relative coordinate with reference object R as workpiece); 
 taking into account the first spatial positions and the second spatial position (See at least Para 0066 for measures of two measurement markers for first and second spatial position being used), 
the first relative pose denotes a combination of the position and orientation of the end element in space (See at least Para 0071 and 0072 for Matrix [W1]/[W2] express shifting deviation in position and orientation based under position shifting on Para 0069 in cartesian coordinate space).

Regarding claims 2 and 14, Iida shows the multiple optical markers are detected by the optical measuring system using a camera system (See at least figure 9A for camera 31 and 18 detecting the marker image 71 also on figure 9B).

Regarding claim 3, Iida shows the optical markers are arranged on components of the machine tool and/or on the workpiece (See at least figure 6A for marker image 71 on the work image 70 for work 22 on Para 0128 and 0130).

Regarding claim 5, Iida shows first spatial positions are ascertained on the basis of the optical markers in the work environment (See at least figure 9A for camera 31 capture work environment range including the optical marker for global coordinate); second spatial positions are ascertained for the end element (See at least figure 9A for camera 18 coupled with robotic device for robot coordinate); the 

Regarding claim 7, Iida shows control of the end element results in a second moving axis being controlled (See at least Para 0111 for second movement destination control section 49b controls the hand portion 16), by means of which the end element is arranged on the machine tool (See at least Para 0111 for second movement destination control section 49b controls the hand portion 16).

Regarding claims 8 and 15, Iida shows the optical measuring system connected to the end element (See at least Figure 9B for marker 71 as part of optical measuring system firmly marked onto workpiece 71).

Regarding claims 9 and 16, Iida shows the tool is connected to the end element via a third moving axis (See at least figure 1B for elevation axis 14 used in upward/downward direction on Para 0092), the third moving axis in particular 

Regarding claim 10, Iida shows the optical measuring system is used to capture first geometry values of the workpiece after conclusion of the working on the workpiece by the machine tool (See at least Figure 5C for coordinate captured as the geometry values of the workpiece using camera ),
a second correction value is calculated on the basis of the first geometry values and prescribed geometry values (See at least two reference coordinate systems for global reference coordinate for camera 31 and local coordinate using camera 18 also on Para 0126 for ascertain the correction value for a distance between the center line of the hand portion 16 and the center line of the work 22 is assumed to be a hand portion-to-target distance 66 also shown on figure 5), the second correction value is taken into consideration for ascertaining the first correction value for a next workpiece (See at least Para 0212 for next workpiece worked upon).

Regarding claim 11, Iida shows the first correction value is used to control the machine tool (See at least figure 13A for difference 139d as the correction value 

Regarding claim 13, Iida shows a machine tool having an end element controllable on a computer-aided basis (See at least figure 1A for robot hand as the end element); multiple optical markers (See at least figure 6a for optical markers 71 on the workpiece 70); a control apparatus (See at least figure 1A for controller 32).

Regarding claims 17 and 18, Iida shows a computer program product having program instructions for a construction device configured by means of the program instructions to construct the control apparatus (See at least figure 2 for computer program product as the program software for the robot device implemented for robot control unit 49 implemented by CPU 35).

Regarding claim 19, Iida shows the provision apparatus for the computer program product stores and/or provides the computer program product (See at least figure 1A for controller 32 also shown on figure 2 including program software 42).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US Pat Pub No.2014/0088762) in view of Ban et al (US Pat Pub 2008/0300723) and further in view of Wasler et al (US Pat No.8346392).

Regarding claim 4, Iida shows using optical markers from the multiple optical markers are fitted to the workpiece (See at least figure 9B for two markers 71 used onto the workpiece); however, Iida does not further specify the markers are three markers. 
Walser et al further shows using three markers used for camera system for positioning purpose (See at least Para 0063 for three marked points to be determined using camera).
It would have been obvious for one of ordinary skill in the art, to provide three markers positioning of Walser, for the multiple marker positioning system of Iida, in order to obtained further precision in multiple dimension as desired by the both industrial robot device of Iida and Walser, as also for reference/robot coordinates verification and three dimensional calibration.


position information is ascertained by a first axis-internal sensor module (See at least Para 0111 for first robot joint axis angle detector 6 and second robot joint axis angle detector 12), position information being taken into consideration for ascertaining the first relative pose (See at least Para 0110 for robot axis joint angle sensor data and imaging data used in memory switching between to ascertain the robot position); however, Iida does not further specify multiple markers. 
Walser et al further shows using three markers used for camera system for positioning purpose (See at least Para 0063 for three marked points to be determined using camera).
It would have been obvious for one of ordinary skill in the art, to provide three markers positioning of Walser, for the multiple marker positioning system of Iida, in order to obtained further precision in multiple dimension as desired by the both industrial robot device of Iida and Walser, as also for reference/robot coordinates verification and three dimensional calibration.

Response to Arguments
In response to applicant’s remark that skilled in the art does not need a figure/drawing representing claimed features in claim subject matter and skilled in the art would not need drawing to understand the feature. 
However, it is noted even though skilled in the art would understand the feature of the claim subject matter does not diminish the fact the applicant claimed essence subject matter requires drawing.  In this instant case, applicant’s claim limitation represents various and anchoring claim limitations set forth the claim boundary metes and bounds but without representing the drawing regards the claim subject matter. 
If drawing objection is to be waived based upon the skilled in the art understanding regarding the claim subject matter, drawing requirement would not be required for applicant’s invention since skilled in the art is required to review and understand each and every of applicant’s application examed upon.
Further, applicant’s attention is also directed to 35 U.S.C 113 as applicant mentioned, 35 U.S.C 113 also states “When the nature of such subject matter admits of illustration by a drawing and the applicant has not furnished such a drawing, the Director may require its submission” 


Furthermore, applicant’s remark state Para 0139 of Iida does not set forth the correction value as previously recited and figure 13A and difference 139d does not shows controlling the robot using the difference 139d; however, it is noted that that figure 13A for difference 139d is also recited toward the correction value where Para 0139 explained the processing for obtaining the difference 139d; furthermore, as previously recited office action page 8, lines 7 and 8, skilled in the art recited figure 13b and 13c for steady state error correction as also on Para 0217 – 0219 where applicant has not addressed.  In this instant case, applicant is advised to consider reference as a whole rather than one single paragraph.
Further, applicant’s remark states that Iida does not shows applicant newly recited claim limitation regarding, “first relative pose denotes a combination of position and orientation of the end element in space”; however, applicant’s attention is directed to Page 7 above where applicant newly addressed claim limitation is now addressed above under IIDA, US Pat Pub No. 2014/0088762, in view of Ban et al, US Pat Pub 2008/0300723. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664